DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, line 13, the conditional statement “if” makes it unclear whether the process occurs or not. See MPEP 2111.04.
Contingent limitations
( The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. 
If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.) 
 
 

Claims 18-26 are also rejected for incorporating the deficiencies of their base claim.
Allowable Subject Matter
Claims 27-32 are allowed.
The prior art fails to specifically disclose a method for monitoring a sensor that detects at least one collision-relevant physical variable and outputs at least one corresponding first sensor signal, the method comprising: evaluating the at least one first sensor signal for a collision recognition; evaluating at least one second sensor signal, of at least one independent further sensor, detected for the collision recognition, to recognize a defect of the sensor; and recognizing a defect of the sensor when: (i) at least one first comparison signal, which is based on the first sensor signal, has a high signal value that is above a predefined first threshold value, and at least one second comparison signal, which is based on the at least one second sensor signal of the further sensor and used for monitoring the sensor, at the same time, has a low signal value that is below a predefined second threshold value, and/or (ii) a deviation function generated from the first comparison signal and the second comparison signal is above a predefined third threshold value.
 
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art does not specifically disclose a sensor system for a vehicle, comprising: a first sensor configured to detect at least one collision-relevant physical variable and to output at least one corresponding first sensor signal; at least one second sensor configured to, independently of the first sensor, detect at least one collision-relevant physical variable and to output at least one corresponding second sensor signal; and an evaluation and control unit configured to receive the at least one first sensor signal and the at least one second sensor signal and to evaluate the at least one first sensor signal and the at least one second sensor signal for a collision detection, and wherein the evaluation and control unit is configured to use at least one second comparison signal that is based on the at least one second sensor signal of the at least one second sensor to monitor the first sensor, the evaluation and control unit configured to recognize that the first sensor is defective if: (i) at least one first comparison signal, which is based on the at least one first sensor signal, has a high signal value that is above a predefined first threshold value, and the at least one second comparison signal of the second sensor, used for monitoring the first sensor, at the same time, has a low signal value that is below a predefined second threshold value, and/or (ii) a deviation function generated from the first comparison signal and the second comparison signal is above a predefined third threshold value.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nolan D. Peter can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661